Name: Commission Implementing Decision (EU) 2016/537 of 5 April 2016 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 50566:2013 on requirements to demonstrate compliance of radio frequency fields from handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz) under Directive 1999/5/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: consumption;  technology and technical regulations;  communications
 Date Published: 2016-04-06

 6.4.2016 EN Official Journal of the European Union L 89/17 COMMISSION IMPLEMENTING DECISION (EU) 2016/537 of 5 April 2016 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 50566:2013 on requirements to demonstrate compliance of radio frequency fields from handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz) under Directive 1999/5/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity (1), and in particular Article 5(3) thereof, Having regard to the opinion of the Telecommunication Conformity Assessment and Market Surveillance Committee (TCAM), established by Article 13 of Directive 1999/5/EC, Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more elements of the essential requirements referred to in Article 3 of Directive 1999/5/EC, a radio equipment, built in accordance with this standard is presumed to meet the essential requirements concerned. (2) In July 2014, France lodged an objection in respect of standard EN 50566:2013 on requirements to demonstrate compliance of radio frequency fields from handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz). (3) France considers this standard should be reviewed to better take into account the conditions of use of mobile phones as well as other portable devices (such as tablets) and therefore provide conditions for the distance at which the body SAR (Specific Absorption Rate) is to be assessed. (4) Having examined the standard EN 50566:2013 together with the representatives of the Telecommunication Conformity Assessment and Market Surveillance Committee (TCAM), the Commission concluded that the standard fails to meet the essential requirements referred to in Article 3(1)(a) of Directive 1999/5/EC. Article 3(1)(a) of Directive 1999/5/EC refers to the objectives with respect to safety requirements contained in Directive 2006/95/EC of the European Parliament and of the Council (2). Point 1(d) of Annex I to Directive 2006/95/EC lays down that the electrical equipment should be so designed and manufactured as to ensure that protection against the hazards set out in points 2 and 3 of this Annex is assured, providing that the equipment is used in applications for which it was made and is adequately maintained. Point 2 of the same Annex lays down that Measures of a technical nature should be prescribed in accordance with point 1, in order to ensure: (a) that persons and domestic animals are adequately protected against the danger of physical injury or other harm which might be caused by direct or indirect contact and (c) that persons, domestic animals and property are adequately protected against non-electrical dangers caused by the electrical equipment which are revealed by experience. (5) Taking into consideration the abovementioned safety aspects of standard EN 50566:2013 to be improved and pending a suitable revision of that standard, the publication in the Official Journal of the European Union of the reference of the standard EN 50566:2013 should be accompanied by an appropriate warning, HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 50566:2013 on requirements to demonstrate compliance of radio frequency fields from handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz) shall be published in the Official Journal of the European Union with a restriction as set out in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 91, 7.4.1999, p. 10. (2) Directive 2006/95/EC of the European Parliament and of the Council of 12 December 2006 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (OJ L 374, 27.12.2006, p. 10). ANNEX Publication of references of European harmonised standards under Directive 1999/5/EC ESO (1) Reference and title of the standard (and reference document) First publication OJ Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 Article of Directive 1999/5/EC Cenelec EN 50566:2013 Product standard to demonstrate compliance of radio frequency fields from handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz) 12.10.2013 Article 3(1)(a) Warning: the application of this publication shall observe certain conditions relating to the separation distance, reflecting the practical day-to-day use, ensuring the safe use of handheld and body-mounted wireless communication devices used by the general public (30 MHz-6 GHz), for the purposes of the safety objectives referred to in Article 3(1)(a) of Directive 1999/5/EC, in conjunction with Annex I to Directive 2006/95/EC. For example, for limb SAR measurements (limit 4 W/kg), no separation distance may be used (device in contact); for trunk SAR measurements (limit 2 W/kg), a separation distance of not more than a few millimetres may be used. Note 1: Generally the date of cessation of presumption of conformity will be the date of withdrawal (dow), set by the European standardisation organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. (1) ESO: European standardisation organisation: CEN: Avenue Marnix/Marnixlaan 17, 1000 Bruxelles/Brussel, BELGIQUE/BELGIÃ ; tel. +32 25500811; fax +32 25500819 (http://www.cen.eu) Cenelec: Avenue Marnix/Marnixlaan 17, 1000 Bruxelles/Brussel, BELGIQUE/BELGIÃ ; tel. +32 25196871; fax +32 25196919(http://www.cenelec.eu) ETSI: 650 route des Lucioles, 06921 Sophia Antipolis, FRANCE; tel. +33 492944200; fax +33 493654716 (http://www.etsi.eu)